Citation Nr: 1452183	
Decision Date: 11/25/14    Archive Date: 12/02/14

DOCKET NO.  12-15 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 1971.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied the benefit sought on appeal. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During a March 2013 hearing before the undersigned Veterans Law Judge, the Veteran testified that a VA x-ray conducted sometime during or after January 2012 showed a piece of shrapnel in his left knee.  This x-ray was at the Hampton, Virginia, VA Medical Center (VAMC).  The Veteran testified that he was in rocket and mortar attacks in Vietnam.  During these attacks, he would fall down and crawl to a bunker.  He would be bleeding but did not pay much attention to it.  He contends that the shrapnel in his left leg is from one of the attacks.  

The evidence before the Board includes VA treatment records from the Hampton, Virginia, VAMC dated through September 18, 2012.  These reflect complaints and treatment for left knee pain, tenderness and instability.  In July 2011, he reported left knee pain of 30 years duration.  A July 2011 VA x-ray noted a metallic foreign body overlying the lat femoral condyle.  The pertinent diagnosis was shrapnel left knee. 

The Veteran's representative asserted that there were additional pertinent VA medical records from the Hampton, Virginia, VAMC that had not been associated with the record.  He requested that VA associate those records with the record before the Board.  

Thus, it appears that additional VA treatment records exist that have not been associated with the record before the Board.  Statutes and regulations require that VA assist a claimant by obtaining medical records that are necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2014).  There are also heightened obligations to assure that the record is complete with respect to Federal Government records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  VA treatment records are deemed to be constructively of record in proceedings before the Board.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

In addition, since the evidence raises the possibility that the Veteran incurred a disability of the left knee during active duty, the Board finds that a remand is necessary in order for the RO to obtain a VA medical opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The VCAA requires that VA assist a claimant by providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record copies of all VA medical records that have not already been obtained, to include all outstanding medical records from the Hampton, Virginia, VAMC dated after September 18, 2012  

2.  Then, schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of any disability of the left knee that may be present, to include but not limited to retained shrapnel.  The claims file must be made available to the examiner.

Following a review of the relevant medical evidence in the claims file, the medical history (including that set forth above), the clinical evaluation, and any tests that are deemed necessary, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that any current condition of the left knee, to include but not limited to retained shrapnel, is causally related to any of the active duty injuries reported by the Veteran.  

The examiner is requested to provide a rationale for any opinion expressed.

3.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



